UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended March 31, 2013 Or rTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12850 AVALON OIL & GAS, INC. (Exact Name of Small Business Issuer as specified in its charter) Nevada 84-1168832 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 310 Fourth Avenue South, Suite 7000 Minneapolis, MN55415 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (952) 746-9652 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. rYes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. r Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes r No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. r Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerr Accelerated filerr Non-accelerated filerr(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).r Yes x No 10,208,062shares of our common stock were issued and outstanding as of August 7, 2013. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 6 Item 2. Properties 7 Item 3. Legal Proceedings 8 Item 4. (Removed and Reserved) 8 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 8. Consolidated Financial Statements 13 Item 9. Changes and Disagreements With Accountants on Accounting and Financial Disclosures 13 Item 9A. Controls and Procedures 13 Item 9B . Other Information 14 PART III Item 10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance 14 Item 11. Executive Compensation 16 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item 13. Certain Relationships and Related Transactions, and Director Independence 19 Item 14. Principal Accountant Fees and Services 19 Item 15. Exhibits and Financial Statement Schedules 20 SIGNATURES 21 Table of Contents PART I References in this document to "us," "we," the "Registrant," or the "Company" refer to Avalon Oil & Gas, Inc., and its predecessors. Statements contained in this Form 10-K discuss future expectations and plans which are considered forward-looking statements as defined by Section 27 (a) of the Securities and Exchange Act of 1934, as amended. Sentences which incorporate words such as "believes," "intends," expects," "predicts," "may," "will," "should," "contemplates," "anticipates," or similar statements are based on our beliefs and expectations using the most current information available to us. In view of the fact that our discussions in the Form 10-K are based on upon estimates and beliefs concerning circumstances and events which have not yet occurred, the anticipated results are subject to changes and variations as future operations and events actually occur and could differ materially from those discussed in forward-looking statements. Moreover, although we reasonably expect, to the best of our knowledge and belief, that the results to be achieved by us will be as set forth in the following discussion, the following discussion is not a guarantee and there can be no assurance that any of the potential results which are described will occur. Furthermore, there will usually be differences between the forecasted and actual results because events and circumstances frequently do not occur as expected, and the difference may be material. ITEM 1. BUSINESS Business Development Avalon Oil & Gas, Inc. (the "Company") was originally incorporated in Colorado in April 1991 under the name Snow Runner (USA), Inc. The Company was the general partner of Snow Runner (USA) Ltd.; a Colorado limited partnership to sell proprietary snow skates under the name "Sled Dogs" which was dissolved in August 1992. In late 1993, the Company relocated its operations to Minnesota and in January 1994 changed our name to Snow Runner, Inc. In November 1994 we changed our name to the Sled Dogs Company. On November 5, 1997, we filed for protection under Chapter 11 of the U.S. Bankruptcy Code. In September 1998, we emerged from protection of Chapter 11 of the U.S. Bankruptcy Code. In May, 1999, we changed our state of domicile to Nevada and our name to XDOGS.COM, Inc. On July 22, 2005, the Board of Directors and a majority of the Company's shareholders approved an amendment to our Articles of Incorporation to change the Company's name to Avalon Oil & Gas, Inc., and to increase the authorized number of shares of our common stock from 200,000,000 shares to 1,000,000,000 sharespar value of $0.001, and engage in the acquisition of producing oil and gas properties. On November 16, 2011, a majority of the Company's shareholders approved an amendment to our Articles of Incorporation to increase the authorized number of shares of our common stock from 1,000,000,000 shares to 3,000,000,000 sharespar value of $0.001.This amendment was not filed with the Nevada Secretary of State. On June 4, 2012 the Board of Directors approved an amendment to our Articles of Incorporation to a reverse split of the issued and outstanding shares of Common Stock of the Corporation (“Shares”) such that each holder of Shares as of the record date of June 4, 2012 shall receive one (1) post-split Share on the effective date of June 4, 2012 for each three hundred (300) Shares owned.The reverse split was effective on July 23, 2012.On September 28, 2012, we held a special meeting of Avalon’s shareholders and approved an amendment to the Company’s Articles of Incorporation such that the Company would be authorized to issue up to 200,000,000 shares of common stock.We filed an amendment with the Nevada Secretary of State onApril 10, 2013, to increase our authorized shares to 200,000,000. Acquisition Strategy Our strategy is to acquire oil and gas producing properties that have proven reserves and established in-field drilling locations with a combination of cash, debt, and equity. We believe that acquisition of such properties minimizes our risk, allows us to generate immediate cash flow, and provides in-field drilling locations to expand production within the proven oil and gas fields. We will aggressively develop these low cost/low risk properties in order to enhance shareholder value. In addition, Avalon's technology group acquires oil production enhancing technologies. 3 Table of Contents In furtherance of the foregoing strategy, we have engaged in the following transactions during the last three years: During the year ended March 31, 2011, the Company sold working interests in wells located in Blackmon - Hall Unit, New Diana Field, Upshur County, Texas (the “New Diana Wells”), of which it had previously acquired a ten percent (10%) working interest in April, 2008, for a note receivable in the amount of $42,857.These properties had a net book value at the time of the saleof $20,379. This resulted in a gain from the sale of the working interest in the wells in the amount of $22,478. The Company reached an agreement to increased our ownership in the Grace Field, Lincoln County, Oklahoma.We purchased a 13.50% working interest in the Grace # 1, a 22.50% working interest in the Grace # 2, a 14.50% working interest in the Grace # 3 and an 11.50% working interest in the Grace # 5A, and a 21.50% working interest in the Grace #6, for $43,837.50, from 17 working interest owners during the three months ending September 30, 2010.We closed this acquisition in January 2011. We also purchased a 5.75% working interest in the Grace # 1, a 6.25% working interest in the Grace # 2, an 8.5% working interest in the Grace# 3, a 4.50% working interest in the Grace# 5A and a 3.50% working interest in the Grace# 6, during the year ended March 31, 2011 by issuing 294,000 shares of common stock to two (2) working interest owners. During the year ended March 31, 2011, we advanced $160,000 for the purchase of oil and gas producing properties in Western Oklahoma, pending the completion of due diligence by the Company, if the Seller is not able to deliver clear title to these properties on or before September 30, 2013, these funds will be returned to us. We plan to raise additional capital during the coming fiscal year, but currently have not identified additional funding sources. Our ability to continue operations is highly dependent upon our ability to obtain additional financing, or generate revenues from our acquired oil and gas leasehold interests, none of which can be guaranteed. Ultimately, our success is dependent upon our ability to generate revenues from our acquired oil and gas leasehold interests, and to achieve profitability, which is dependent upon a number of factors, including general economic conditions and the sustained profitability resulting from the operation of the acquired oil and gas leaseholds. There is no assurance that even with adequate financing or combined operations, we will generate revenues and be profitable. PATENTS, TRADEMARKS, AND PROPRIETARY RIGHTS On May 17, 2006, The Company signed a strategic alliance agreement with Innovaro Corporation, a technology transfer company to develop a portfolio of new technologies for the oil and gas industry. 4 Table of Contents On November 9, 2006, The Company acquired Intelli-Well Technologies, Inc., ("IWT"). IWT holds a license for borehole casing technology developed by researchers at Lawrence Livermore National Laboratory. On March 29, 2007, The Company acquired Leak Location Technologies, Inc., ("LLT"). LLT owns an exclusive license to a system for determining the presence and location of leaks in underground pipes. On May 17, 2007, The Company renewed its strategic alliance agreement with Innovaro Corporation, a technology transfer company to develop a portfolio of new technologies for the oil and gas industry. On August 16, 2007, Kent Rodriguez, the Company's President and CEO, presented a proposal to the Board of Directors to spin-off Oiltek Inc. ("Oiltek"), which specializes in oil and gas recovery technology to Avalon's shareholders. The oil and gas technology include, but are not limited, to the Patent; a system to detect hazardous gas leaks including small leaks in natural gas pipelines; and a system for intelligent drilling and completion sensors to provide real-time oil reservoir monitoring of subsurface information. On September 22, 2007 the Company entered into an agreement with respect to its purchase of a 75.6% interest in Oiltek for $50,000 and the right of Oiltek to promote Avalon's intellectual property. ENVIRONMENTAL MATTERS During the last three fiscal years, compliance with environmental laws and regulations did not have a specific impact on the Company's operations. The Company does not anticipate that it will incur any material capital expenditures for environmental control facilities during the next fiscal year. EMPLOYEES As of March 31, 2013 we had two full time employees, our President, Kent Rodriguez and an administrative assistant. The Board retains consultants and advisors on as needed basis.They are compensated with cash and also withthe issuance of the Company’s common stock. We also have three part time employees at this time. 5 Table of Contents RESEARCH AND DEVELOPMENT During the last three fiscal years, we did not incur research and development expenses. ITEM 1A.RISK FACTORS Any investment in our securities is highly speculative.The Company's business and ownership of shares of our common stock are subject to numerous risks.You should not purchase our shares if you cannot afford to lose your entire investment. You should consider the following risks before acquiring any of our shares. We have never been, and may never be, profitable. During the past several years, we have attempted, without success, to generate revenues and profits. For the year ended March 31, 2013, we incurred a net loss of $749,314. There can be no assurance that we will ever be profitable. We need additional capital. We need additional financing to continue operations. The amount required depends upon our business operations, and the capital needs of our acquisition of the certain oil and gas leasehold interests. We may be unable to secure this additional required financing on a timely basis, under terms acceptable to us, or at all. To obtain additional financing, we will likely sell additional equity securities, which will further dilute shareholders' ownership in us. Ultimately, if we do not raise the required capital, we may need to cease operations. We are dependent upon our key personnel. We are highly dependent upon the services of Kent A. Rodriguez, our President and Chief Executive Officer. If he terminated his services with us, our business would suffer. There is only a limited trading market for our securities. Our Common Stock is traded on the OTCQBand OCTBB.The prices quoted may not reflect the price at which you can resell your shares. Because of the low price of our stock, we are subject to particular rules of the U.S. Securities and Exchange Commission that make it difficult for stock brokers to solicit customers to purchase our stock. This reduces the number of potential buyers of our stock and may reduce the value of your shares. There can be no assurance that a trading market for our stock will continue or that you will ever be able to resell your shares at a profit, or at all. 6 Table of Contents Our management controls us. Our current officers and directors own approximately 42% of our outstanding stock and are able to affect the election of the members of our Board of Directors and make corporate decisions. Mr. Rodriguez, by his ownership of Class A Preferred Stock, has the right to vote 40% of our voting securities. Accordingly, even if we issue additional shares to third parties, Mr. Rodriguez will continue to control at least 40% of our voting securities. This voting concentration may also have the effect of delaying or preventing a change in our management or control or otherwise discourage potential acquirers from attempting to gain control of us. If potential acquirers are deterred, you may lose an opportunity to profit from a possible acquisition. See "Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters" and "Market for Common Equity and Related Stockholder Matters". A significant number of shares are eligible for public sale, potentially depressing our stock price. Under the SEC's Rule 144, shares issued in issuances which are not registered with the SEC generally first become eligible for public resale after six months. Shareholders who are affiliates of us generally may resell only a limited number of their privately acquired shares after six months. After six months, stockholders who are not affiliated with us may resell any number of their privately acquired shares pursuant to Rule 144. The resale of the shares we have privately issued, or the potential for their future public resale, may depress our stock price. Our governing documents and Nevada law may discourage the potential acquisitions of our business. Our Board of Directors may issue additional shares of capital stock and establish their rights, preferences and classes, in most cases without stockholder approval. In addition, we may become subject to anti-takeover provisions found in Section 89.378-78.379 of the Nevada Business Corporation Act which may deter changes in control of our management which have not been approved by our Board of Directors. ITEM 2.PROPERTIES Our corporate office is located at 310 Fourth Avenue South, Suite 7000, Minneapolis, Minnesota 55415. This office space is leased from an unaffiliated third party on a month to month lease, for a monthly rental of $1,000. On July 2, 2008, we signed a letter agreement to acquire all of the oil and gas producing assets owned by Bedford Energy, Inc. in the East Chandler Field, Lincoln County, Oklahoma. We increased our current interest in the Grace #2 well and acquired working interests in four other producing wells in the East Chandler Field, the Grace #1, Grace #3, Grace #5A and Grace #6 wells. Weincreased our working interest in the Grace #2 from 2.5% to 7.5%; and increasing our net revenue interest in the Grace #2 to 11.95%. We initially acquired our working interest in the Grace #2 well in June, 2008.We also acquired acquiring a 10% working interest and 13.825% net revenue interest in the Grace #1, Grace #3, Grace #5A and Grace #6 wells and a 50% working interest in a salt water disposal well and offset and development acreage in the two quarter sections (320 acres)adjoining the Grace Wells in the East Chandler Field. The table below shows the Company’s working interests in the Grace Wells: Well March 31, 2013 and 2012 Working Interest Grace #1 % Grace #2 % Grace #3 % Grace #5A % Grace #6 % 7 Table of Contents We expect to increase our ownership in the Grace wells. As of March 31, 2013, the working interest owners owe the Company $160,226.We will file a claim against these working interest owners and foreclose on this claim to increase our ownership. ITEM 3.LEGAL PROCEEDINGS The Company is not a party to any legal proceedings that would have a material effect on the Company’s operations. ITEM 4. MINE SAFETY DISCLOSURES (Not applicable) PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES (a) Principal Market or Markets Effective with the close of business on June 19, 1997, our Common Stock was delisted from the NASDAQ Small Cap Market. In June of 1997, our Common Stock began trading on the NASD Over-the-Counter Bulletin Board ("OTCBB").Since April 2010 our Common Stock has traded and continues to trade on the electronic OTCQB and OTCBB market.Market makers and other dealers provided bid and ask quotations of our Common Stock. We trade under the symbol "AOGN". The table below represents the range of high and low bid quotations of our Common Stock as reported during the reporting period herein. The following bid price market quotations represent prices between dealers and do not include retail markup, markdown, or commissions; hence, they may not represent actual transactions. Per Share Common Stock Bid Prices by Quarter For the Two Most Recent Fiscal Years High Low Quarter Ended March 31, 2013 $ $ Quarter Ended December 31, 2012 $ $ Quarter Ended September 30, 2012 $ $ Quarter Ended June 30, 2012 $ $ Quarter Ended March 31, 2012 $ $ Quarter Ended December 31, 2011 $ $ Quarter Ended September 30, 2011 $ $ Quarter Ended June 30, 2011 $ $ As of August 7, 2013,10,208,062 shares of our Common Stock were outstanding and the number of holders of record of our Common Stock at that date was approximately 686. However, we estimate that there are a significantly greater number of shareholders because a substantial number of our shares are held in nominee names by brokerage firms. (b) Dividends No dividends on the Common Stock were paid by us during the fiscal year ended March 31, 2013, or the fiscal year ended 2012, nor do we anticipate paying dividends on Common Stock in the foreseeable future. Holders of Common Stock are entitled to receive such dividends as may be declared by our Board of Directors. 8 Table of Contents (c) Securities Authorized for Issuance Under Equity Compensation Plans. We have not established an Equity Compensation Plan and have not authorized the issuance of any securities under such plan. (d) Preferred Stock. Our Articles of Incorporation authorize us to issue up to 1,000,000 shares of $0.10 par value preferred stock, with such classes, series and preferences as our Board of Directors may determine from time to time. In June 2002, our Board of Directors authorized the issuance of 100 shares of Series A Convertible Preferred Stock (the "Series A Preferred Stock"). Our Board further agreed to issue all of the Series A Preferred Stock to our Chairman and President, Kent Rodriguez, in satisfaction of $500,000 in loans made by Mr. Rodriguez The Series A Preferred Stock accrues dividends at the rate of 8% per annum on the original purchase price for the shares. If declared by the Board of Directors, these dividends are payable quarterly, beginning in September 2002. We are prohibited from paying any dividends on our Common Stock until all accrued dividends are paid on our Series A Preferred Stock. If we liquidate or dissolve, and after payment of our debts, the holders of the Series A Preferred Stock are entitled to a preference payment before we make any distributions to our Common Stockholders. The preference amount is equal to the original purchase price for the Series A Preferred shares plus accrued, but unpaid dividends. The Series A Preferred Stock is convertible at anytime into 40% of the then outstanding shares of Common Stock and securities convertible into Common Stock on a fully diluted basis. However, conversion is limited to the number of shares of Common Stock available for issuance under our articles of incorporation. Regardless of whether or not the Series A Preferred Stock has been converted to our Common Stock, the Series A Preferred Stockholder is entitled to vote, at all times, on an as-if converted basis. The Preferred Stockholder, Mr. Rodriguez, has the right to vote the Series A Preferred Stock together with his other holdings in the Company. In March, 2013, our Board of Directors authorized the issuance of 2,000 shares of Series B Preferred Stock (the "Series B Preferred Stock")The face amount of share of the Series BPreferred Stock is $1,000. The Series BPreferred Stock accrues dividends at the rate of 8% per annum on the original purchase price for the shares. If declared by the Board of Directors, these dividends are payable annually, beginning in January 2014. We are prohibited from paying any dividends on our Common Stock until all accrued dividends are paid on our Series B Preferred Stock.The Series B Preferred Stock ranks junior to the Series A Preferred Stock owned by our President and Chief Exeutive Officer, as to Dividendsand to a distribution of assets in the event of a liquidation of assets. The Holders of Series B Preferred Stock do not have any voting rights and their consent is not required to take any sort of corporate action. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The Company does not have any securities authorized for issuance under equity compensation plans. RECENT SALES OF UNREGISTERED SECURITIES The Company sold the following unregistered securities between January 1, 2013 and March 31, 2013: The Company sold 1,500,000 shares to six accredited investors for $150,000, and was based on the quoted market value at the date of issuance. The Company issued 300,000 shares as compensation for the placement of these shares, The value of these shares in the amount of $27,000 or $0.09 per share was charged to operations, and was based on the quoted market value at the date of issuance. The Company issued 200,000 shares of common stock to consultants for services provided, pursuant to consulting agreements.The value of these shares in the amount of $22,000 or $0.11 per share was charged to operations, and was based on the quoted market value at the date of issuance. The Company issued 300,000 shares of common stock to consultants for services provided, pursuant to consulting agreements.The value of these shares in the amount of $36,000 or $0.12 per share was charged to operations, and was based on the quoted market value at the date of issuance. The Company issued 250,000 shares of common stock to consultants for services provided, pursuant to consulting agreements.The value of these shares in the amount of $25,000 or $0.10 per share was charged to operations, and was based on the quoted market value at the date of issuance The Company issued 400,000 shares of common stock for the conversion of notes payable.The value of these shares in the amount of $62,000 has been credited to the notes payable. The value of a note payable was reduced and $61,250 was charged to loss on extinguishment of debt. We sold 150 Shares of Series B Preferred Stock to an accredited investor for $150,000. 9 Table of Contents All other unregistered securities sold by the Company during the past three years, but prior to January 1, 2013, have been included in the Company's 10-Q filings. All of the unregistered securities sold were issued directly by the Company, and no commissions or fees were paid in connection with any of these transactions. The transactions were private, and the Company endeavored to comply both with Regulation D, and also Section 4(2) of the Securities Act of 1933, as amended, as exemption(s) from registration. The Company exercised reasonable care to assure that the purchasers of the securities are not underwriters and were "accredited investors" under Regulation D and/or sophisticated investors. ITEM 6.SELECTED FINANCIAL DATA Notapplicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION RESULTS OF OPERATIONS AND PLAN OF OPERATION The following discussion and analysis should be read in conjunction with our financial statements and notes related thereto. The discussion of results, causes and trends should not be construed to infer conclusions that such results, causes or trends necessarily will continue in the future. For the year ended March 31, 2013 compared to the year ended March 31, 2012 Revenues Revenues for the year ended March 31, 2013 were $163,574, a decrease of $90,308 or approximately 36% compared to revenue of$253,882 for the year ended March 31, 2012.Revenue from the sale of oil and gas decreased as a result of the decrease in gas production from the wells in the Grace Field, a decrease in oil production from the wells in Miller County, Arkansas, and a decrease in the market price of natural gas. Lease Operating Expenses During the year ending March 31, 2013, our lease operating expenses were$124,902, a decrease of $3,969 or approximately 3% compared to$128,871 for the year ended March 31, 2012. Selling, General, and Administrative Expenses Selling, general and administrative expenses for the year ended March 31, 2013 were $339,502 a decrease of $153,336 or approximately 31%compared to selling, general and administrative expenses of $492,838 during the year ended March 31, 2012.Selling, general and administrative expenses for 2013consisted primarily ofpayroll and related costs of $66,464;legal and accounting fees in the amount of $46,444; facilities costs in the amount of 34,701; investor relations costs of $12,425;travel and entertainment expenses of $21,757; office expenses of $14,285 and consulting fees in the amount of $17,496. .The decrease was due to lower facilities expense, office rent decreased from $3,600 per month to $1,000 per month and a reduction in consulting expense Stock-based Compensation Stock-based compensation for the year ended March 31, 2013 was $197,500, an increase of $151,554 or approximately 320% compared to non-cash compensation of $45,946 for the year ended March 31, 2012.This increase was the result of more common stock issuances to outside consultants as payment for services rendered. 10 Table of Contents Depreciation, Depletion, and Amortization Depreciation, Depletion, and Amortization were $76,133 for the year ended March 31, 2013 an increase of $6,154 or approximately 9% compared to $69,979 for the year ended March 31, 2012, due to a slight increase in the depletion allowance. Gain on Sale of Property During the year ended March 31, 2013, the Company did not sell any oil and gas properties. Loss on Settlement of Debt During the year ended March 31, 2013, the Company had a net loss on the settlement of debt in the amount of $48,711. Interest Expense, net of Interest Income Interest expense, net of interest income of $126,140 for the year ended March 31, 2013, a decrease of $163,621or approximately 56%compared to interest expense, net of $289,761 for the year ended March 31, 2012. This decrease is due to a decrease in the amortization of the discount on the promissory notes issued by the Company. Net Loss For the reasons stated above, our net loss for the year ended March 31, 2013, was $749,314an increase of $12,160 or approximately 2% compared to a net loss of $737,154 during the year ended March 31, 2012. Liquidity and Capital Resources Going Concern The March 31, 2013, financial statements have been prepared assuming the Company will continue as a going concern. However, the Company has incurred a loss of $29,972,830 from inception through March 31, 2013, and has a working capital deficiencyof $781,776and stockholders’ equity of $442,088, respectively, at March 31, 2013. The Company currently has minimal revenue generating operations and expects to incur substantial operating expenses in order to expand its business. As a result, the Company expects to incur operating losses for the foreseeable future.The accompanying consolidated financial statements do not include any adjustments that might become necessary should the Company be unable to continue as a going concern. 11 Table of Contents Our cash and cash equivalents were $129,931 on March 31, 2013, compared to$114,533 on March 31, 2013. We met our liquidity needs through the issuance ofour common stock, preferred stock, and convertible notes payable for cash and the revenue derived from oil and gas operations. We need to raise additional capital during the fiscal year, but currently havenot acquired sufficient additional funding. Our ability to continue operationsas a going concern is highly dependent upon our ability to obtain immediate additional financing,or generate revenues from our acquired oil and gas leasehold interest, and toachieve profitability, none of which can be guaranteed. Unless additionalfunding is located, it is highly unlikely that we can continue to operate. Thereis no assurance that even with adequate financing or combined operations, wewill generate revenues and be profitable. Ultimately, our success is dependent upon our ability to generate revenues fromour acquired oil and gas leasehold interests. Operating activities Net cash used by operating activities for the year ended March 31, 2013 was $333,833, compared to $430,338 used in the year ended March 31, 2012. The Company had a net loss of $749,314 for the year ended March 31, 2013, compared to a net loss of $737,154 for the year ended March 31, 2012.Net accounts receivable for the year ended March 31, 2013 were $52,667 compared to $33,958 for the year ended March 31, 2012. Investing activities For the year ended March 31, 2013 we had did not have any significant investing activities.During the year ended March 31, 2010 we made a deposit of $160,000 for the purchase of oil and gas producing properties in Western Oklahoma, we expect to close this transaction on or before September 30, 2013 or have our deposit returned. Financing activities Our financing activities for the year ended March 31, 2013 provided cash of $345,000 as compared to $385,212 for the year ended March 31, 2012. We plan to raise additional capital during the coming fiscal year.Cash generated by financing activities primarily consisted of $45,000 from the issuance of convertible promissory notes, $150,000 from the issuance of 1,500,000 shares of Common Stock and $150,000 from the issuance of 150 shares of Series B Preferred Stock. Critical Accounting Policies The consolidatedfinancial statements are prepared in conformity with accounting principlesgenerally accepted in the United States of America. As such, we are required to makecertain estimates, judgments and assumptions that we believe are reasonablebased on information available. These estimates and assumptions affect thereporting amounts of assets and liabilities at the date of the financialstatements and the reported amounts of revenues and expenses during thereporting period. A summary of the significant accounting policies is describedin Note 1 to the financial statements. Recently enacted accounting standards During the year, The Financial Accounting Standards Board (“FASB”) has issued various pronouncements, none of which apply to the current financial statements. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Material Commitments We have no material commitments during the next twelve (12) months. 12 Table of Contents Purchase of Significant Equipment During the twelve months ended March 31, 2013 and March 31, 2012, we used $0 for the purchase of equipment. ITEM 8. FINANCIAL STATEMENTS. Our audited Financial Statements begin on page F-1. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES Our principal executive and financial officers, after evaluating the effectiveness of our "disclosure controls and procedures" (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) as of March 31, 2012, have concluded that as of March 31, 2013, our disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed by us in the reports that we file or submit under the Exchange Act (i) is accumulated and communicated to our management, including our Chief Executive Officer, as appropriate to allow timely decisions regarding required disclosure, and (ii) is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. There have been no changes in our internal controls or in other factors that could affect these controls during or subsequent to the end of the period covered by this report. 13 Table of Contents Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule 13a-15(f) or 15d-15(f) promulgated under the Securities Exchange Act of 1934. Our internal control over financial reporting is a process designed to provide reasonable assurance with respect to the reliability of financial reporting and the preparation and fair presentation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures which: ● Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of our assets; ● Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and ● Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management assessed the effectiveness of our internal control over financial reporting as of March 31, 2013 based upon the criteria set forth in the Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). This Annual Report does not include an attestation report of our registered public accounting firm with respect to internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission which permit us to provide only our management’s report in this Annual Report. We believe that our internal controls are effective. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting identified during ouryear ended March 31, 2013, which have materially affected, or were reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B.OTHER INFORMATION None. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Our Directors and Executive Officers are shown below: Name Age Position Kent Rodriguez 53 Chief Executive Officer, President, Secretary, and Principal Financial Officer Jill Allison 49 Director Douglas Barton 73 Director Rene Haeusler 57 Director 14 Table of Contents Each Director is serving a term of office, which will continue until the next annual meeting of shareholders and until the election and qualification of his respective successor. KENT RODRIGUEZ Mr. Rodriguez joined the Company as Chief Executive Officer, Secretary, and Principal Financial Officer in May 2009. Since 1995, he has been the Managing Partner of Weyer Capital Partners, a Minneapolis-based venture capital corporation. From 1985 to 1995, he was employed by the First National Bank of Elmore, Elmore, Minnesota, in various capacities. He has a B.A. degree in Geology from Carleton College, and an Executive MBA from the Harvard Business School. JILL ALLISON Ms. Allison joined the Company as a Director in June 2006. She has over 20 years of diversified management experience in business development and technology commercialization. Prior to joining Avalon, Ms. Allison managed a technology strategy consulting practice with focus in the market convergence of physical and IT security industries. Her venture development background includes market leadership positions with Monsanto, Iridian Technologies, Pinkertons and Cylink Corporation. She holds a B.A. in Economics from Gustavus Adolphus College; a Master's in International Management (MIM) in Marketing from the American Graduate School of International Management (Thunderbird), Glendale, AZ; and an MBA in Strategic and Entrepreneurial Management from the Wharton School of the University of Pennsylvania, where she focused on strategic alliances and management of technology. DOUGLAS BARTON Mr. Barton has served as a Director of the Company since May 2005. From 1987 to the present, he has been the President and sole owner of Venture Communications, Inc., a private promotion, development, and marketing consulting firm. He has a B.S. degree in Economics/History from the University of Minnesota. Rene Häusler Mr. Häusler has served as a Director of the Company since August 2010.He is a Political and BusinessConsultant, is Chairman of the Board and Managing Director of all companies of the L’Avenir Group.He also serves as Chairman of the Board of Bowl Construction AG, Member of the Board of ProgressNow!invest AG, a SIX-listed private equity investment company, and is a member of the Board of Directors of ThaiSwiss SME-Industrial Center Ltd., Pranburi, Thailand, and of Sempre-Automaten AG and Theracon AG in Switzerland. His background includes Assistant to the Managerial Committee and Head of several departments for Bank Sogenal.He also served as a member of the military-diplomatic Swiss delegation to the Neutral Nations Supervisory Commission (NNSC) in Korea, as liaison officer to the UN High Command and the Government of South Korea.Mr. Häusler has a Master’s degree in history, political science and constitutional law from the University of Zurich/Switzerland. From 1995 – 1999 he was also a guest lecturer at the Chulalongkorn University in Bangkok (Thailand). He has published two books and numerous articles on political psychology, economy and stock markets.Mr. Häusler is an experienced equity investment professional with a wide range of public company and private equity expertise in international markets for commodities, mineral exploration, biotechnology, and software. The Company's Directors will serve in such capacity until the next annual meeting of the Company's shareholders and until their successors have been elected and qualified. There are no family relationships among the Company's officers and directors, nor are there any arrangements or understanding between any of the directors or officers of the Company or any other person pursuant to which any officer or director was or is to be selected as an officer or director. The Directors took action sixteen (16) times by written consent during the fiscal year ended March 31, 2013. 15 Table of Contents In 1999, the Board of Directors established a Compensation Committee. It is currently comprised of Messrs. Barton and Häusler.The Compensation Committee held one (1) meeting in fiscal 2013. In May 2000, the Board of Directors established an Audit Committee. It is currently comprised of Messrs. Barton and Häusler. The Audit Committee held one (1)meeting in fiscal 2013. We have adopted a Code of Ethics which is designed to ensure that our directors and officers meet the highest standards of ethical conduct. The Code of Ethics requires that our directors and officers comply with all laws and other legal requirements, conduct business in an honest and ethical manner and otherwise act with integrity and in our best interest. Involvement in Legal Proceedings We are not aware that any of our officers and directors were, or have been involved in any material legal proceedings which would have any effect upon the Company. Compliance with Section 16(a) of the Securities Exchange Act of 1934 Section 16(a) of the Securities Exchange Act of 1934 (the "34 Act") requires our officers and directors and persons owning more than ten (10%) percent of our Common Stock to file initial reports of ownership and changes in ownership with the Securities and Exchange Commission ("SEC"). Additionally, Item 405 of Regulation S-B under the 34 Act requires us to identify in our Form 10-K and proxy statement those individuals for whom one of the above referenced reports was not filed on a timely basis during the most recent fiscal year or prior fiscal years. Given these requirements, we have the following report to make under this section. None of our officers or directors, and all persons owning more than ten percent of its shares have filed the subject reports, if required, on a timely basis during the past fiscal year. ITEM 11.EXECUTIVE COMPENSATION The following table sets forth information concerning the compensation for services in all capacities rendered to us for the year ended March 31, 2013, of our Chief Executive Officer and our other executive officers.We did not have any corporate officers whose annual compensation exceeded $100,000 in the fiscal year ended March 31, 2013. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation ($) (2) Total Kent Rodriguez $ $
